Title: From Alexander Hamilton to Caleb Swan, 19 May 1800
From: Hamilton, Alexander
To: Swan, Caleb


New York May 19. 1800
Sir
I send you herewith an abstract of the situation of the Twelve Additional Regiments according to the last returns as to numbers of N C officers and privates with the copy of a letter from the Assistant Adjutant General expressing his opinion as to these returns falling short of the fact.

This abstract nevertheless will serve as the standard of an estimate, making some addition to the numbers. I would recommend two hundred to be added, in each case, to the troops respectively under the command of Major General Pinckney and myself. It is best that the estimate should be ample, as the troops ought not to quit the ground without the whole of their dues. This is a point in my view so indispensable that I must urge your utmost zeal and attention, and shall rely that if any delay should happen, you will take your measures so as to make it manifest that the fault is not with you.
The Deputy Pay Master General here will send you an estimate, as to the Regiments under my immediate command, which will be a further guide. But as to those under the command of General Pinckney you must wait for nothing; but after making your estimate with the best lights in your power you must immediately send forward an adequate sum of money. Tis a case in which forms must yield as far as may be necessary to the pressure of the emergency.
I repeat that I rely on your utmost activity & zeal.
With consideration & estm   I am sir Yr.   Obed. ser
Caleb Swan Esq
